Hill, C. J.
1. An answer in behalf of a corporation by its bookkeeper who answers positively to the facts therein stated is sufficient, and the striking of such an answer because not made and verified by the corporation was erroneous. Walker v. Swift Fertilizer Works, 3 Ga. App. 283 (59 S. E. 850).
2. A garnishee in his answer admitting indebtedness may set up that the amount of indebtedness admitted is exempt from process of garnishment, because it is wages due to a daily laborer; and where the exemption is so set up, the court can not, in the absence of any traverse, render judgment against the garnishee. Walker v. Swift Fertilizer Co., supra; Pioneer Co-operative Co. v. Eagle & Phoenix Mfg. Co., 67 Ga. 38; Emmons v. Southern Bell Tel. Co., 80 Ga. 760 (7 S. E. 232).

Judgment reversed.